The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 5/18/2022.
Claims 1, 8 and 15 are amended. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed May 18, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 8 and 15, Applicant argued that Lee/Derner does not appear to explicitly disclose “refreshing, while in the reduced power mode, electrical charge of one or more cells in the one or more storage devices determined to have a level of electrical charge outside of a range”, Examiner relies on a newly cited reference Kamath to teach these limitations.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on May 18, 2022. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPUB 2010/0274960) (hereinafter ‘Lee’), and further in view of Derner et al. (US PGPUB 2019/ 0279704) (hereinafter ‘Derner’), and further in view of Kamath et al. (US PGPUB 2012/ 0079314) (hereinafter ‘Kamath’).
As per independent claim 1, Lee discloses a method comprising: detecting that the storage system should enter the reduced power mode [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where DRAM requires a refresh operation performed periodically to keep the stored data. However, some of the memory cells might not store valid data, and therefore do not need to be refreshed for keeping the data stored therein. If all of the memory cells in the DRAM device are refreshed periodically, power consumption of the overall system is inevitably increased. Therefore, a low power feature called Partial Array Self Refresh (PASR) is developed to enable the DRAM to retain state in only part of the memory, thus further reducing the refresh power consumption. In general, the PASR schemes can be categorized into three types: single ended PASR shown in FIG. 3, dual ended PASR shown in FIG. 4, and bank selective PASR shown in FIG. 5. The selection of banks to be refreshed is based on the PASR scheme employed by the DRAM device. Therefore, to achieve the optimized performance of reducing the refresh power consumption, the memory management scheme used for storing data in the memory and the PASR scheme used for refreshing data stored in the memory have to work in coordination. More specifically, different applications may employ different memory management schemes for storing data in the memory. Therefore, different PASR schemes are devised to meet the requirements of these memory management schemes. In other words, the DRAM device is configured to use one of the available PASR schemes to meet the requirement of a target application which employs a specific memory management scheme for storing data in the memory. In FIG. 3-FIG. 5, the memory banks marked by oblique lines are selected and refreshed using the conventional PASR operation; the checking unit 606 sets the memory maintenance map (e.g., the single flag F1 in the alternative design) to indicate that the 1/2 array PASR should be enabled to refresh data stored in the physical row partition P1, where the other physical row partition P2 is not required to be refreshed during the low power mode due to the characteristics of the 1/2 array PASR. On the other hand, if the checking unit 606 refers to the derived memory usage map to know that the memory device 601 has valid data stored in the physical row partition P1 as well as the physical row partition P2, the checking unit 606 sets the memory maintenance map (e.g., the single flag F1 in this alternative design) to indicate that the full array refresh should be enabled to refresh valid data stored in both physical row partitions P1 and P2. To put it simply, the single flag is asserted/deasserted to indicate whether the partial refresh, such as the 1/2 array PASR, should be enabled to correspond to the claimed limitation]; and entering the reduced power mode, [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the checking unit 606 can easily obtain a memory usage map of the memory device 601 as the memory allocations of tasks to be handled by the deeply embedded system are well pre-defined. After the memory usage map is obtained, the memory locations in which valid data are currently stored can be easily derived. Therefore, the checking unit 606 knows which region of data in the memory device 601 needs to be kept (refreshed) during a low power mode (i.e., a self refresh mode), and then decides a memory maintenance map accordingly. In one exemplary embodiment of the present invention, the memory maintenance map is simply realized using the aforementioned flags. Take the bank interleaving result shown in FIG. 7 as an example. If the checking unit 606 refers to the memory usage map to know that the memory device 601 only has valid data stored in virtual rows addressed by (Bank 0, Row 0), (Bank 0, Row 1), (Bank 0, Row 2) and (Bank 0, Row 3), the checking unit 606 determines the memory maintenance map (e.g., flags F1 and F2) which indicates that the physical row partition P1 should be refreshed during the low power mode due to valid data stored therein, and the other physical row partition P2 is not required to be refreshed during the low power mode due to invalid data stored therein to correspond to the claimed limitation]. 
Lee does not appear to explicitly disclose performing, while in the reduced power mode, maintenance operations on one or more storage devices including determining that one or more cells in the one or more storage devices has a low level of electrical charge, refreshing, while in the reduced power mode, electrical charge of one or more cells in the one or more storage devices. 
Derner discloses performing, while in the reduced power mode, maintenance operations on one or more storage devices including determining that one or more cells in the one or more storage devices has a low level of electrical charge, refreshing, while in the reduced power mode, electrical charge of one or more cells in the one or more storage devices [(Paragraphs 0061-0069 ; FIGs. 1 and 5) where Derner teaches determining if the level of electrical charge is low and based on such determination, suggest applying a maintenance operation (recharching ). In more specific example, At time t.2, the sense amplifier (e.g., circuitry 241 illustrated in FIG. 2) is enabled. When the sense amplifier is enabled, the voltages on the reference digit line and the active digit line separate and go to the voltages associated with the power rails depending on the data value read by the memory cell. In the example shown in FIG. 5, the voltage on the active digit line increases, as indicated by the curve 563 to represent a logical value of “1,” while the voltage on the reference digit line decrease to zero volts, as indicated by the curve 564. In some embodiments, the full cell voltage associated with the array may be restored at time t.sub.2. At time t.sub.3, the word line is disabled as indicated by the decrease in the curve 561. The sense amplifier is also disabled at time t.sub.3, and the digit lines (e.g., the active digit line and the reference digit line) are precharged to V.sub.cc/2, as indicated by the curves 564 and 563, respectively. At time t.sub.4, power supplied to the memory array is disabled. As shown in FIG. 5, in contrast to the 1T1C memory cell described in connection with FIG. 4, there is substantially no leakage through the transistors (e.g., transistor 233 and/or transistor 234 illustrated in FIG. 2) because there is no shared cell plate in the 2T1C configuration discussed in FIG. 5. As a result, a data value stored in the memory cell prior to disabling the array power supply may be maintained when the array power supply is disabled  to correspond to the claimed limitation]. 
Lee and Derner are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Derner before him or her, to modify the system of Lee to include the recharge operations while in reduced power mode of Lee and Derner because it will improve data storage access performance.
The motivation for doing so would be to [allow the memory array to maintain data stored therein when a power supplied to the memory array is disabled in the absence of performing refresh operations (Paragraph 0015  by Derner)].
Lee/ Derner does not appear to explicitly disclose refreshing electrical charge of one or more cells in the one or more storage devices determined to have a level of electrical charge outside of a range. 
Kamath discloses refreshing electrical charge of one or more cells in the one or more storage devices determined to have a level of electrical charge outside of a range [(Paragraph 0023; FIGs. 1 and 3) where Kamath teaches a method to increase the memory refresh rate in response to the monitored error rate reaching or exceeding the refresh threshold. DRAM chips store information in a binary format of 0s and 1s. A DRAM memory cell includes a transistor and storage capacitor wherein the amount of charged stored is used to represent the binary 0 or 1. The charge on a memory cell bleeds off over time, requiring the memory cell to be repeatedly refreshed in order to accurately maintain the intended value. Refreshing a memory cell restores the charge on the memory cell to within the appropriate range of charge used to represent the intended value. The default refresh rate may depend on the particular DRAM chip used, which may vary from manufacturer to manufacturer. For example, a 128M.times.4 DRAM chip nominally requires 8192 refresh cycles to be executed every 64 milliseconds. However, a memory cell is not immune to occasional errors, even despite maintaining a specified refresh rate. The decreasing charge on a memory cell between refreshes poses a small but finite chance of an incorrect value being represented on the memory cell at any given instant, as manifested by a single-bit error to correspond to the claimed limitation]. 
Lee/ Derner and Kamath are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee/ Derner and Kamath before him or her, to modify the system of Lee to include the recharge operations while in reduced power mode of cells determined to be outside of a range of Lee/ Derner and Kamath because it will improve data storage access performance.
The motivation for doing so would be to [restores the charge on the memory cell to within the appropriate range of charge used to represent the intended value (Paragraph 0023  by Kamath)].
Therefore, it would have been obvious to combine Lee, Derner and Kamath to obtain the invention as specified in the instant claim.
As per claim 4, Lee discloses wherein performing the maintenance operations on the one or more storage devices in the storage system further comprises identifying an area of a particular storage device that needs maintenance [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the checking unit 606 can easily obtain a memory usage map of the memory device 601 as the memory allocations of tasks to be handled by the deeply embedded system are well pre-defined. After the memory usage map is obtained, the memory locations in which valid data are currently stored can be easily derived. Therefore, the checking unit 606 knows which region of data in the memory device 601 needs to be kept (refreshed) during a low power mode (i.e., a self refresh mode), and then decides a memory maintenance map accordingly. In one exemplary embodiment of the present invention, the memory maintenance map is simply realized using the aforementioned flags. Take the bank interleaving result shown in FIG. 7 as an example. If the checking unit 606 refers to the memory usage map to know that the memory device 601 only has valid data stored in virtual rows addressed by (Bank 0, Row 0), (Bank 0, Row 1), (Bank 0, Row 2) and (Bank 0, Row 3), the checking unit 606 determines the memory maintenance map (e.g., flags F1 and F2) which indicates that the physical row partition P1 should be refreshed during the low power mode due to valid data stored therein, and the other physical row partition P2 is not required to be refreshed during the low power mode due to invalid data stored therein to correspond to the claimed limitation]. 
As per claim 5, Lee discloses wherein performing the maintenance operations on the one or more storage devices in the storage system further comprises performing, by the one or more storage devices, the maintenance operations [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the some of the memory cells might not store valid data, and therefore do not need to be refreshed for keeping the data stored therein. If all of the memory cells in the DRAM device are refreshed periodically, power consumption of the overall system is inevitably increased. Therefore, a low power feature called Partial Array Self Refresh (PASR) is developed to enable the DRAM to retain state in only part of the memory, thus further reducing the refresh power consumption. In general, the PASR schemes can be categorized into three types: single ended PASR shown in FIG. 3, dual ended PASR shown in FIG. 4, and bank selective PASR shown in FIG. 5. The selection of banks to be refreshed is based on the PASR scheme employed by the DRAM device. Therefore, to achieve the optimized performance of reducing the refresh power consumption, the memory management scheme used for storing data in the memory and the PASR scheme used for refreshing data stored in the memory have to work in coordination to correspond to the claimed limitation]. 
As for independent claims 8 and 15, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for claims 11 and 18, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 19, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Kamath , as applied to claims 1, 8 and 15 above, in view of Zwerg (US PGPUB 2017/0185139) (hereinafter ‘Zwerg’).
As per dependent claim 2, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose waking up one or more central processing units ('CPUs') to perform the maintenance operations while in the reduced power mode.
However, Zwerg discloses waking up one or more central processing units ('CPUs') to perform the maintenance operations while in the reduced power mode [(Paragraphs 0005-0006, 0021 and 0067-0068; Figs. 1 and 4) where Certain data stored in the volatile storage 110 and 125 may not be stored in various approaches where such data is known to be unreliable or unhelpful during the restart operation. For example, the non-volatile memory controller may be configured to not store any one or combination of bus interface state information, serial communication module information, state machine information, or pipeline register information for the CPU 105 in response to entering the low power mode. Such information is not needed if the transition to the deep low power mode comes from a first low power mode where various ones of these aspects are already in an idle mode. Such parameters can be reset during the above mentioned "housekeeping" process, which is analogous to a typical wake up from an intermediate low power mode to reset these limited parameters. Because there is a relatively small number of such parameters subject to reset during the limited reboot, the wake up process remains much shorter in duration as illustrated in FIG. 4 to correspond to the claimed limitations ].  
Lee and Zwerg are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Zwerg before him or her, to modify the device of Lee to include the Wake-up process of Zwerg because it will enhance power consumption of the storage device.
The motivation for doing so would be [“improved overall stability of the device's operation” (Paragraph 0024 by Zwerg)].
 Therefore, it would have been obvious to combine Lee and Zwerg to obtain the invention as specified in the instant claim.
As per claim 3, Zwerg discloses prior to waking up one or more CPUs, storing, within the one or more storage devices, information identifying one or more areas of the one or more storage devices that require attention from the one or more CPUs [(Paragraphs 0005-0006 and 0021; Figs. 1 and 4) where the low power mode is exited in response to detecting either restoration of power in the event of power loss or a wakeup request when the low power mode was entered as part of a power savings strategy. In response to detecting the restoration of power to the computing device apparatus 100 or the wakeup request from the CPU's 105 power off state, the power management unit 140 triggers the non-volatile memory controller 151 to restore the data to the volatile storage elements 110, 125 from the non-volatile memory 115 prior to execution of a wake up process for the CPU 105 from the low power mode and the data stored in the NVL memory 115 during the entry into the low power mode represents a state of one or more of the CPU 105 or one or more peripherals 120. For example, the NVL memory controller 151 is configured to effect storing in the NVL memory 115 the state of the CPU 105 by storing one or more of program counters, stack pointers, status registers, general purpose registers, or other key state information of the CPU 105. Similarly, the NVL memory controller 151 is configured to effect storing in the NVL memory 115 the state of the one or more peripherals 120 associated with the CPU 105 by storing one or more of peripheral configuration registers, peripheral state registers, peripheral status registers, peripheral data buffers, and other key peripheral state information that may be stored in active settings configuration registers 125 associated with the peripherals 120. The state's static image could be restored upon each system reset or power up reset so that a stable and repeatable machine state can be recovered to correspond to the claimed limitation]. 
As for claims 9 and 16, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 17, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Kamath, as applied to claims 1 and 8 above, in view of Patel et al (US 9,886,394) (hereinafter ‘Patel’).
As per dependent claim 6, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose wherein performing, by the one or more storage devices, the maintenance operations further comprises moving data from a first storage device to a second storage device without assistance from a central processing unit ('CPU').
However, Patel discloses wherein performing, by the one or more storage devices, the maintenance operations further comprises moving data from a first storage device to a second storage device without assistance from a central processing unit ('CPU') [(Column 5, lines 11-40; Figs. 1 and 2) where Intra node controllers 128, 138, 168 and 178 control communications and transfer of data between processor chips on the same server node (e.g., processor chips 120 and 130 on server node 110, and processor chips 160 and 170 on server node 150) through intra node buses 190 and 192. In various embodiments, each instance of intra node controllers 128, 138, 168 and 178 has the capability to communicate and transfer data with any other instance of intra node controllers 128, 138, 168 and 178 that resides on the same server node. For example, intra node controller 128 can communicate and transfer data with intra node controller 138, via an intra node bus 190 on server node 110. With regard to DMA transfers, intra node controllers 128, 138, 168 and 178 are capable of transferring data independent from utilizing processing capabilities (e.g., processor cores 126, 136, 166 and 176) of processor chips 120, 130, 160 and 170 to correspond to the claimed limitations ].  
Lee and Patel are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Patel before him or her, to modify the device of Lee to include the inter-node controllers that can transfer/move data without the processor of Patel because it will enhance power consumption of the storage device.
The motivation for doing so would be [“latency are improved by performing DMA data transfers locally” (Column 11, lines 45-47 by Patel)].
 Therefore, it would have been obvious to combine Lee and Patel to obtain the invention as specified in the instant claim.
As for claim 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Kamath, as applied to claims 1, 8 and 15 above, in view of Hsu (US PGPUB 2014/0040520) (hereinafter ‘Hsu’).
As per dependent claim 7, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose wherein entering the reduced power mode further comprises preventing the storage system from servicing external I/O operations.
However, Hsu discloses wherein entering the reduced power mode further comprises preventing the storage system from servicing external I/O operations [(Paragraphs 0010-0014, 0030 and 0067-0068; Figs. 1 and 4) where Hsu provides a dual-stack driver architecture that allows an I/O device to enter suspend mode and keep it active to network stack despite OS restriction or limitation in order to reduce host and device power consumption, where the architecture is a dual-stack architecture in that there are two device drivers in different driver stacks working together to control an USB device and perform USB suspend operation. Here, the NDIS miniport driver 120 (which is the original driver) in the kernel space is an intermediate driver and a "virtual" device in a first driver stack that interacts with user applications in the user space, while the WDM/WDF driver 130 in the kernel space is a function driver in a second driver stack that interacts with a physical device (i.e. the USB network device 150). The virtual device 120 is created in a network stack, and monitored, by a user space process, while the WDM/WDF driver interacts with the physical device in the USB driver stack. For example, the WDM/WDF driver can forward USB transfer requests from the virtual device 120 in the first driver stack to the physical device in the second driver stack. Because the NDIS miniport driver 120 and the WDM/WDF driver 130 are in two different driver stacks, the OS restriction or limitation on the NDIS driver does not apply to the WDM/WDF driver 130, so as a function driver the WDMM/WDF driver 130 can issue a power IRP to selectively suspend the USB network device 150 through the USB driver stack 140, such that the power manager program 160 is provided in the kernel space for monitoring and synchronizing state changes of the USB network device 150 between the virtual and physical devices in the kernel space directly. It will notify the power state changes (e.g., suspended) of the USB network device 150 to the top of the driver stack. It can also synchronize the USB network device state changes between the virtual and physical devices in kernel space directly. If, for example, the USB network device 150 becomes disabled, the power manager 160 can send an IRP to the NDIS driver 120. After the NDIS driver 120 receives this power IRP, the USB network device 150 will become unavailable to the user application 110 to correspond to the claimed limitations].  
Lee and Hsu are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Hsu before him or her, to modify the device of Lee to include the suspension of external I/O operations of Hsu because it will enhance power consumption of the storage device.
The motivation for doing so would be [“provide a driver architecture that allows selective suspension of an USB or I/O device to reduce power consumption by the host and the device, and also allows a suspended USB or I/O device be directly accessed by user applications” (Paragraph 0010 by Hsu)].
 Therefore, it would have been obvious to combine Lee and Hsu to obtain the invention as specified in the instant claim.
As for claims 14 and 20, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Examiner, Art Unit 2135